Citation Nr: 1718730	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depression. 

2.  Entitlement to a higher initial disability rating for service-connected right shoulder impingement syndrome, prior to November 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claims for service connection for depression and right shoulder impingement, assigning disability ratings of 30 percent and 10 percent, respectively; both effective May 31, 2008.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2011 and were remanded for further development.

In a January 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation for right shoulder impingement syndrome from 10 percent to 20 percent, effective March 4, 2010.  

In a February 2015 decision, the Board denied the Veteran's claim for a an initial evaluation in excess of 30 percent for service-connected depression, and a higher initial rating than the 10 percent prior to March 4, 2010 and 20 percent from March 4, 2010 to October 4, 2012 for service-connected right shoulder impingement syndrome.  The Board found that an initial evaluation in excess of 30 percent for depression was not warranted and that an increased evaluation of 30 percent for right shoulder impingement syndrome was warranted from October 5, 2012 to November 30, 2012; such increased rating was implemented by the AMC in a May 2015 rating decision.   The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2016 Order, the Court partially vacated the February 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found needed prior to adjudication of these appeals.

As an initial matter, the November 2016 Joint Motion highlighted evidence of record documenting abnormalities pertaining to the humerus, and indicated that further explanation was needed as to whether the Veteran's condition would be analogous to malunion of the humerus with moderate or marked deformity.  Generally, while the VA examiners and treatment providers mentioned and/or described the abnormalities found through various imaging studies, no opinion and/or explanation has been provided as to the severity of such abnormalities and whether they represent, or how they would compare to, malunion of the humerus with moderate or marked deformity.  Therefore, on remand, a retrospective medical opinion should be sought which considers the full relevant evidence of record, including a rationale with sufficient explanation to adequately inform the adjudicator of the medical bases for the conclusion(s) reached.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions).  

With regard to the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected depression, the Board notes that the most recent VA treatment record associated with the claims file dates from nearly five years ago, and the most-recent VA psychiatric examination was conducted in October 2011.  On remand, updated VA treatment records should be obtained and associated with the claims file, and an additional VA examination should be provided to assess the current severity and manifestations of the Veteran's service-connected depression.
    
Accordingly, the case is REMANDED for the following action:

1.   Obtain any and all of the Veteran's outstanding VA treatment records from July 2012 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the appellant to identify and provide a release form for any additional records of private treatment relating to the Veteran's depression which he would like VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above directives, schedule the Veteran for a VA examination with a qualified medical professional to assess the current severity and manifestations of the Veteran's service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected depression.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing Directives 1 & 2, refer the Veteran's claims file to an appropriate VA medical professional to assess and provide a retrospective opinion as to the manifestations and severity of the Veteran's right shoulder impingement syndrome prior to November 30, 2012.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

As the opinion and information requested pertains to the prior state/severity of the Veteran's right shoulder impingement syndrome, full examination of the current state of the Veteran's right shoulder is unnecessary.  However, if necessary to respond to any inquiry below, the Veteran should be scheduled for an interview, either via telephone or in-person, whichever is more convenient, to provide such information. 

After considering the evidence of record, and any further evidence gathered from interviewing the Veteran, the examiner should address the following, as it pertains to the period from May 31, 2008 to November 30, 2012:

a) The reviewer is asked to address the extent of functional and industrial impairment due to the Veteran's service-connected right shoulder impingement syndrome, including during flare-ups of pain and when used over an extended period of time.  

The examiner is asked to respond to the above with as much specificity as possible.  For example, the Board notes that the Veteran has reported at various VA examinations during the appeal period that he was unable to lift over his head and/or that his symptoms were exacerbated by reaching too high with his right arm or lifting "something too heavy."  There is no indication, however, as to what weight he was limited in his lifting ability (e.g. a certain number of pounds, a gallon of milk, a bag of groceries, etc...).

If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.  If impairment resulting from the Veteran's right shoulder symptoms varied significantly in type or severity during distinct periods of time between May 31, 2008 and November 30, 2012, the examiner should so state and describe the various levels in as much detail as possible. 

b)  The reviewer must also provide an opinion with detailed medical explanation as to whether the Veteran suffered from malunion of the humerus with moderate or marked deformity, or other comparable impairment of the humerus.  

The reviewer's attention is directed to the following evidence, and is asked to explain the significance, if any, of such evidence:

i) a July 2008 x-ray report which describes "[a] rounded cortical defect ... in the humeral head and proximal shaft of the humerus, postoperative in nature" and the July 2008 VA examiner's notation that x-rays showed an essentially normal right shoulder with surgical defect in the humeral head and proximal shaft of the humerus.  

ii) August 2009 x-ray report reflecting that there were "[p]ostoperative changes in the proximal humerus."

iii) a June 2010 x-ray report showing "1.1 cm well-defined lytic focus . . . about the proximal humerus diaphyseal region.  Consider non-classifying fibromas, unicameral bone cyst, versus infection or neoplasia.  Additional smaller similar appearing focus is seen with respect to the humeral head."

The reviewer must include in the report the rationale for any and all opinions expressed.  A recitation of the evidence followed by a statement that "the evidence does not support a finding  of...", without further delving into the why and how the evidence weighs against that finding will be insufficient.   However, if the reviewer cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

5.  Thereafter, review the requested medical opinions to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing all of the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to a higher initial disability rating for service-connected right shoulder impingement syndrome prior to December 1, 2012 (currently with evaluations of 10 percent from May 31, 2008 to March 3, 2010, 20 percent from March 4, 2010 to October 4, 2012, and 30 percent from October 5, 2012 to November 30, 2012) and entitlement to an initial disability rating in excess of 30 percent for service-connected depression.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




